In this case the appeal is from final decree adjudicating in effect that an assignment of a life insurance policy absolute on its face was in fact an assignment to secure repayment of money advanced by the assignee to pay premiums on the policy, and therefore, constituted a lien on the proceeds of the policy payable at the death of the insured.
The allegations of the Bill of Complaint were sufficient to state the cause of action and, if proved, to warrant the relief sought.
There was ample legal evidence to support the allegations of the Bill of Complaint and to constitute sound basis for the decree.
We find no reversible error and the decree appealed from is therefore affirmed.
So ordered.
Affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment. *Page 306